DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 17, 2020; August 06, 2020; October 20, 2020; and January 07, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on March 17, 2020.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, and 8-9 of U.S. Patent No. 10,630,835. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claim 1, claims 1 and 4 of the U.S. Patent No. 10,630,835 recites a method, comprising: 
receiving information of one or more related devices of a plurality of devices (col. 11, lines 8-17), the plurality of devices being registered with a cellular network to utilize a plurality of unique telephone number, respectively (col. 10, lines 50-53); and 
sending first information of at least one first device of the one or more related devices to a second device of the plurality of devices, based at least in part on the information of the one or more related devices (col. 10, lines 49-50), the first information of the at least one first device being utilized by the second device for sending content to the at least one first device (col. 10, lines 54-58), the at least one first device and the second device each being registered with the cellular network to utilize a shared telephone number (col. 10, lines 54-58).

Regarding claim 2, claim 4 of the U.S. Patent No. 10,630,835 recites wherein the information of the one or more related devices comprises presence information, and the presence information comprises information regarding one or more unique telephone numbers that are associated with the one or more related devices (col. 11, lines 12-17).  
Regarding claim 3, claim 1 of the U.S. Patent No. 10,630,835 recites wherein the content is received by the second device via a localized wireless multicast or a broadcast via the cellular network (col. 10, lines 59-63). 

Regarding claim 4, claim 4 of the U.S. Patent No. 10,630,835 recites wherein the content is received by the second device via an enhanced Multimedia Broadcast Multicast Services (eMBMS) interface (col. 11, lines 5-7). 

Regarding claim 5, claim 4 of the U.S. Patent No. 10,630,835 recites wherein sending the first information of the at least one first device further comprises sending the first information of the at least one first device to the second device via Session Initiation Protocol (SIP) (col. 11, lines 8-11).

Regarding claim 6, claim 5 of the U.S. Patent No. 10,630,835 recites wherein the information of the one or more related devices further comprises presence information utilized to establish a connection between the at least one first device and the second device, the content being shared by the second device with the at least one first device via the connection (col. 11, lines 18-26). 

Regarding claim 7, claim 8-9 of the U.S. Patent No. 10,630,835 recites wherein information of the one or more related devices comprises information regarding one or more unique telephone numbers that are associated with the one or more related devices, the first information that is sent based at least in part on the information 

Regarding claim 8, claim 8-9 of the U.S. Patent No. 10,630,835 wherein the information of the one or more related devices comprises presence information, the first information that is sent based at least in part on the presence information being utilized by the second device for sending the content to the at least one first device, the content being sent by the second device further based at least in part on capabilities information for the at least one first device, the capabilities information being sent from the at least one first device to the second device, the capabilities information indicating an ability of the at least one first device to receive the content, the content comprising at least one of an instant message or shared content (col. 11, lines 41-53).

Claims 9-20 recite and include similar features to those of recited within claims 1-8.  Therefore, the Examiner rejects these claims at least for the same reasons discussed above.  

Allowable Subject Matter
Claims 1-20 are allowed pending the Applicant overcomes the above Double Patenting rejections.  

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 1, 9, and 17, Choi et al. (US 2016/0150063) as cited in IDS dated March 17, 2020 discloses method of sharing contents.  Choi et al. also discloses the electronic device communicates via a cellular network and shares content with another electronic device (paragraph 0110).  
Remash et al. (US 2016/0149966) as cited in IDS dated March 17, 2020, on the other hand, discloses seamless movement of active media sessions between twinned communication devices.  Remash et al. also discloses the first device and the second device to utilize a shared telephone number (paragraph 0030 and abstract).

Therefore, the Examiner allows these claims at least for the same reasons discussed above, in combination with all other limitations recited within claims.
Claims 2-8, 10-16, and 18-20 depend either directly upon independent claims 1, 9, and 17; therefore, they are also allowed by virtue of their dependencies.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne H Cai/Primary Examiner, Art Unit 2644